Citation Nr: 1215274	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  09-26 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from August 1962 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2011, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  At the Travel Board hearing, the Veteran submitted additional evidence directly to the Board accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.  

The issue of entitlement to a left ear disability other than hearing impairment has been raised by the Veteran but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and credible evidence of record, both for and against a finding that the Veteran's tinnitus is related to his military service is in a state of equipoise.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  An April 2008 letter fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  The April 2008 letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A medical opinion was obtained in June 2008 in which a VA audiologist addressed the etiology of the Veteran's current tinnitus in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The June 2008 opinion report is thorough; thus this report is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

The Veteran seeks service connection for tinnitus.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The first question that must be addressed, therefore, is whether incurrence of tinnitus is factually shown during service.  The Board concludes it was not.  The service treatment records are absent complaints, findings or diagnoses of tinnitus during service.  On the clinical examination for separation from service, the Veteran's ears and hearing were evaluated as normal.  Further, on the Report of Medical History completed by the Veteran in June 1965 in conjunction with his separation physical, the Veteran denied ever having ear trouble or running ears.  Thus, there is no medical evidence that shows that the Veteran suffered from tinnitus during service. 

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Despite the lack of any medical evidence of tinnitus in service, the Veteran has testified that he was exposed to acoustic trauma during service including noise on the firing range during two months of basic training in 1962; constant tank and artillery explosive noise during six months at Fort Hood in 1963; and helicopter noise from 1963 to 1965 every 11 to 13 days when he pulled emergency duty as a medic prior to becoming a pharmacy specialist.  In addition, the Veteran presented credible testimony of continuity of in-service and post-service tinnitus symptoms.  

The Board notes that no medical professional has ever related the Veteran's tinnitus to his period of military service.  In January 2008, the Veteran presented for comprehensive evaluation by a VA audiologist at which time he reported in-service history of noise exposure, left ear decreased hearing with an onset 15 to 20 years prior, and in-service, left ear tinnitus occurring every several months alleviated by shaking head or pushing on ear with his finger.  After examination, the Veteran was diagnosed as having bilateral mild high frequency sensorineural hearing loss left greater than right with notched configuration noted at 4000 Hertz.  

In June 2008, the Veteran's claims file was forwarded to the audiologist who conducted the January 2008 examination for an opinion on the etiology of the Veteran's tinnitus.  The examiner opined that the Veteran's tinnitus was not incurred in military and noted that there was no report of tinnitus in military and that tinnitus was very mild and infrequent and was most likely normally occurring tinnitus not caused by noise exposure in the military.  

The Board, however, finds that the VA examiner did not take into consideration the Veteran's testimony that he experienced tinnitus in service and since service.  

As such, the Board finds that the competent and credible evidence of record, both for and against a finding that the Veteran's tinnitus is related to his military service is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to service connection for tinnitus is granted.





REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Hearing acuity measured by whispered voice testing measured at 15/15 is considered normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).

The service treatment records are absent complaints, findings or diagnoses of hearing loss during service.  On the clinical examination for separation from service, the Veteran's hearing was within normal limits.  Further, on the Report of Medical History completed by the Veteran in June 1965 in conjunction with his separation physical, the Veteran denied ever having ear trouble or running ears.     

As noted above, despite the lack of any hearing loss in service, the Veteran has provided credible testimony that he was exposed to acoustic trauma during service.  

In January 2008, the Veteran presented for comprehensive evaluation by a VA audiologist.  After examination, the Veteran was diagnosed as having bilateral mild high frequency sensorineural hearing loss left greater than right with notched configuration noted at 4000 Hertz.  

In June 2008, the Veteran's claims file was forwarded to the audiologist who conducted the January 2008 examination for an opinion on the etiology of, inter alia, the Veteran's hearing loss.  The examiner noted a diagnosis of asymmetrical high frequency sensorineural hearing loss left greater than right with the right not clinically disabling and considered clinically normal for VA purposes.  The audiologist also opined that the Veteran's left ear hearing loss was not incurred in military and was not caused by or the result of noise exposure in the military.  The audiologist explained that the Veteran's enlistment examination showed normal whisper test and that his separation examination showed hearing was within normal limits.  The audiologist concluded that hearing loss at left ear was not incurred in military and that it was of unknown etiology and may be a result of occupations or recreational noise exposure.  

As noted above, at the November 2011 Travel Board hearing, the Veteran submitted additional evidence directly to the Board with respect to his hearing loss including a July 2011 audiogram demonstrating right ear hearing at 4000 Hertz at 40 decibels and a September 2011 VA audiology clinic report demonstrating right ear hearing at 4000 Hertz at 45 decibels, indicating right ear hearing loss for VA purposes.  In addition, the July 2011 Audiology Notes included a diagnosis of left chronic myringitis and sudden sensorineural hearing loss affecting high-frequency sensitivity.  

The Board notes that a claim for service connection for a left ear disability other than hearing impairment has been referred to the RO for appropriate action.  The Board also notes that the Veteran has consistently maintained that during service he was treated for a severe sinus infection and his wisdom teeth were extracted and that he had chronic and recurring ear infections in his left ear at approximately 12 to 30 month intervals ever since.  The Veteran's service dental record indicates in-service extraction of teeth numbers 1 and 16.    

In light of the foregoing, the Board finds that the Veteran should be afforded another VA examination for an opinion as to whether current bilateral hearing loss is related to the Veteran's military service to include in-service wisdom teeth extractions. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his bilateral hearing loss that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
 
2.  The Veteran's claims file should be forwarded to an appropriate VA examiner to determine the etiology of the Veteran's current bilateral hearing loss.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss is related to the Veteran's active military service including in-service exposure to acoustic trauma and in-service extraction of wisdom teeth.  The examiner should provide a rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


